UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22045 Wisconsin Capital Funds, Inc. (Exact name of registrant as specified in charter) 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Address of principal executive offices) (Zip code) Thomas G. Plumb 1200 John Q. Hammons Drive Second Floor Madison, Wisconsin 53717 (Name and address of agent for service) (608) 824-8800 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. PLUMB FUNDS Dear Fellow Shareholders: The stock market, as illustrated by the S&P 500 Index, advanced 7.45% during the trailing six months ended September 30, 2007, but investors needed to withstand more volatility than we have seen in several years. The Plumb Equity Fund and Plumb Balanced Fund were launched near the end of May 2007; therefore, the Funds’ performance only reflects a portion of the six-month period ended September 30th, 2007. This was a volatile period for the stock market, and we will detail some of the ups and downs in this report to put some perspective on the period. The S&P 500 Index staged a solid advance from March 31 through most of July based on expectations of solid corporate earnings growth and tremendous leveraged buyout activity. Energy and commodity prices were also on the rise because of strong global demand. Heightened inflation expectations pushed up long-term interest rates on 30-year US Treasuries which crossed over 5.4%—the highest level of the year. During July, a credit crunch began to take shape which impacted the stock market. Strong home price appreciation during the last decade led to lax underwriting standards, especially during 2005, 2006, and early 2007. Home buyers with ’sub-prime’ credit and speculators were enticed to purchase homes with mortgages that required little or no income documentation and low teaser interest rates that would reset in future years. Many of these mortgages were originated by lenders that sought to resell the mortgages to Wall Street for a quick profit. Wall Street firms purchased these mortgages to bundle them up into fixed-income investment securities such as CDOs (collateralized debt obligations) and sold them to investors around the world as a higher yielding but ’safe’ investment. As homeowners with sub-prime credit began to default on their mortgages with increasing frequency in 2007, investors began to question the underlying value of the mortgage-backed fixed-income securities they owned. A full blown credit crunch ensued as most fixed-income investors, fearful of potential losses, shunned all types of mortgage-backed securities, including money market securities, preferring the safety of US government issued debt. The asset-backed commercial paper market locked up with virtually no transactions occurring. The S&P 500 Index retreated 9.43% over a one-month period, and long-term interest rates dropped more than 50 basis points as investors speculated on the impact to individual firms and the economy. In August, the Federal Reserve decided to lower the discount rate, the interest rate that banks use to borrow money from the Federal Reserve, by 50 basis points in an effort to inject confidence to investors and restore orderly function to the credit markets. They followed up this action with a 50 basis point drop in the federal funds rate at their regularly scheduled September meeting. The market for commercial paper started to improve by the end of September. The stock market responded to this stimulus and by September 30th returned close to the previous high of July 19th while interest rates rose modestly in the same time frame. 3 PLUMB FUNDS Investment approach of the Plumb Funds Our investment focus has always been on high-quality companies with high returns on invested capital, solid balance sheets, and a sustainable competitive advantage. We attempt to purchase companies when they are trading at discounts to our proprietary estimates of value. We will sell positions when the stock reaches or exceeds our estimates of value, when deteriorating fundamentals are not reflected in the stock price, or we find a more compelling investment opportunity. Presently we are managing the Plumb Equity and Balanced Funds to hold 40-60 individual equity positions at a given time. We are maintaining the asset allocation of the Plumb Balanced Fund at approximately 65% common stocks and 35% fixed-income and cash. The fixed-income portion of the portfolio will consist of corporate bonds, US Treasuries and Agency obligations, and preferred stocks. Our focus is on bonds with maturities of less than 10 years to generate current income and moderate the overall volatility of the stock market. Positioning the Funds in a volatile environment The Plumb Equity and Balanced Funds were launched at the end of May 2007. We invested the Funds in high-quality large capitalization companies that we believe have attractive growth prospects combined with very reasonable valuations. Some of thetop 10 holdings in both the Plumb Balanced Fund and the Plumb Equity Fund include Microsoft, Cisco Systems, American International Group, Chevron, Exxon, and CVS.The Plumb Equity Fund and the equity portion of the Balanced Fund modestly underperformed the Standard and Poor‘s 500 Index during this volatile period from the inception of the funds through September 30th. Our focus on high-quality companies has led us to underweight commodity industries that have recently been performing well in the stock market. Energy, industrials, and technology were the best performing sectors in the period and have remained relatively underweight in the portfolio. Our thesis has been that higher energy costs and declining housing prices would slow the economy and that investors would begin to purchase higher quality and less cyclical companies that we tend to own. Also, as the credit crunch unfolded, we added several high-quality, leading financial companies to the Plumb Balanced and Equity Funds that had declined to what we believe may prove to be attractive prices. These companies include Moody’s, Washington Mutual, and Discover Financial. Within the Balanced Fund, we have focused on shorter and intermediate maturities because interest rates remain relatively low. Historically, low relative price/earnings ratios, an accommodative Federal Reserve, and a bottoming economy have typically portended an attractive stock environment. We think the Funds are well positioned to take advantage of this environment with a portfolio of companies that we believe are leaders in their industries with high returns on invested capital, excellent balance sheets, and solid earnings prospects. 4 PLUMB FUNDS This report must be preceded or accompanied by a current prospectus. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility.Temporary Defensive Positions-Under adverse market conditions the funds could invest a substantial portion of their assets in US Treasury securities and money market securities which could reduce the benefit from any upswing market. The Plumb Balanced Fund will invest in debt securities, which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities.The Fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund’s after tax performance. Fund holdings are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for complete holdings information. The Price to Earnings (P/E) Ratio is calculated by dividing the current price of the stock by the company’s trailing 12 months’ earnings per share.A basis point is a value equaling one one-hundredth of a percent (1/100 of 1%).The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. The Plumb Funds are distributed by Quasar Distributors, LLC (11/07) 5 PLUMB FUNDS Expense Example September 30, 2007 (Unaudited) As a shareholder of the Plumb Funds (the “Funds”), you incur ongoing costs, including investment advisory fees; distribution fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 24, 2007 – September 30, 2007). Actual Expenses The first line of the table on the following page provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table on the following page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Funds, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 PLUMB FUNDS Expense Example September 30, 2007 (Unaudited) (Continued) Plumb Balanced Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value May 24, 2007 to May 24, 2007 September 30, 2007 September 30, 2007 Actual $1,000.00 $ 992.50 $3.88 Hypothetical (5% return per year before expenses) $1,000.00 $1,013.85 $3.93 * Expenses are equal to the Fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 130/366 (to reflect the period). Plumb Equity Fund Expenses Paid Beginning Ending During the Period* Account Value Account Value May 24, 2007 to May 24, 2007 September 30, 2007 September 30, 2007 Actual $1,000.00 $ 985.00 $4.25 Hypothetical (5% return per year before expenses) $1,000.00 $1,013.50 $4.29 * Expenses are equalto the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 130/366 (to reflect the period). 7 PLUMB FUNDS Plumb Balanced Fund Investments by Sector as of September 30, 2007 (as a Percentage of Total Investments) (Unaudited) 8 PLUMB FUNDS Plumb Equity Fund Investments by Sector as of September 30, 2007 (as a Percentage of Total Investments) (Unaudited) 9 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 70.04% Air Freight & Logistics – 1.56% United Parcel Service, Inc. 13,200 $ 991,320 Beverages – 1.48% The Coca-Cola Co. 16,400 942,508 Biotechnology – 0.89% Amgen, Inc.(a) 10,000 565,700 Building Products – 0.70% USG Corp.(a) 11,800 443,090 Capital Markets – 0.71% The Bear Stearns Companies Inc. 3,700 454,397 Communications Equipment – 2.44% Cisco Systems, Inc.(a) 47,000 1,556,170 Computers & Peripherals – 1.09% Dell, Inc.(a) 25,200 695,520 Consumer Finance – 0.80% Discover Financial Services 24,500 509,600 Diversified Consumer Services – 4.28% Apollo Group, Inc.(a) 13,100 787,965 Career Education Corp.(a) 12,200 341,478 Corinthian Colleges, Inc.(a) 100,000 1,591,000 2,720,443 Diversified Financial Services – 6.96% Bank of America Corp. 26,000 1,307,020 Citigroup, Inc. 18,000 840,060 J.P. Morgan Chase & Co. 18,000 824,760 Moody’s Corp. 29,000 1,461,600 4,433,440 Food & Staples Retailing – 3.22% CVS Corp. 33,700 1,335,531 The accompanying notes are an integral part of these financial statements. 10 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Food & Staples Retailing (Continued) Wal-Mart Stores, Inc. 16,300 $ 711,495 2,047,026 Food Products – 2.04% Kraft Foods, Inc. 23,300 804,083 Nestle SA – ADR 4,400 492,467 1,296,550 Health Care Equipment & Supplies – 4.09% Covidien Ltd.(a) 16,200 672,300 Medtronic, Inc. 22,900 1,291,789 Zimmer Holdings, Inc.(a) 7,900 639,821 2,603,910 Health Care Providers & Services – 2.61% Cardinal Health, Inc. 18,000 1,125,540 McKesson Corp. 9,100 534,989 1,660,529 Hotels Restaurants & Leisure – 0.83% Wyndham Worldwide Corp. 16,200 530,712 Industrial Conglomerates – 3.34% General Electric Co. 32,700 1,353,780 Tyco International Ltd. 17,400 771,516 2,125,296 Insurance – 5.61% American International Group, Inc. 22,800 1,542,420 Berkshire Hathaway, Inc.(a) 11 1,303,610 Marsh & McLennan Companies, Inc. 28,300 721,650 3,567,680 IT Services – 4.08% Electronic Data Systems Corp. 52,100 1,137,864 Fiserv, Inc.(a) 14,300 727,298 Western Union Co. 35,000 733,950 2,599,112 Media – 0.65% Interpublic Group of Companies, Inc.(a) 40,000 415,200 The accompanying notes are an integral part of these financial statements. 11 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Multiline Retail – 0.82% Kohl’s Corp.(a) 9,100 $ 521,703 Oil, Gas & Consumable Fuels – 4.55% ChevronTexaco Corp. 15,700 1,469,206 Exxon Mobil Corp. 15,400 1,425,424 2,894,630 Pharmaceuticals – 5.42% Johnson & Johnson 19,400 1,274,580 Merck & Co., Inc. 14,300 739,167 Pfizer, Inc. 43,000 1,050,490 Wyeth 8,600 383,130 3,447,367 Road & Rail – 1.02% Burlington Northern Santa Fe Corp. 8,000 649,360 Semiconductor & Semiconductor Equipment – 0.94% Microchip Technology, Inc. 16,500 599,280 Software – 3.37% Microsoft Corp. 72,900 2,147,634 Specialty Retail – 2.44% Cabela’s, Inc.(a) 57,200 1,352,780 Cost Plus, Inc.(a) 50,300 202,206 1,554,986 Thrifts & Mortgage Finance – 4.10% Countrywide Financial Corp. 17,600 334,576 Fannie Mae 21,000 1,277,010 Radian Group, Inc. 23,200 540,096 Washington Mutual, Inc. 13,000 459,030 2,610,712 TOTAL COMMON STOCKS (Cost $45,268,068) 44,583,875 The accompanying notes are an integral part of these financial statements. 12 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Shares Value PREFERRED STOCKS – 1.56% Diversified Financial Services – 0.56% Citigroup Capital 14,270 $ 357,035 Security And Commodity Brokers, Dealers, Exchanges, And Services – 1.00% Fifth Third Capital(a) 25,000 635,000 TOTAL PREFERRED STOCKS (Cost $974,019) 992,035 Principal Amount CORPORATE BONDS – 20.97% Beverages – 1.57% Anheuser-Busch Companies, Inc. 5.750%, 01/15/2011 $ 1,000,000 1,000,010 Capital Markets – 1.53% The Bear Stearns Companies, Inc. 4.550%, 06/23/2010 1,000,000 974,681 Chemicals – 1.63% EI Du Pont De Nemours & Co. 6.875%, 10/15/2009 1,000,000 1,037,016 Credit Intermediation and Related Activities – 1.63% Household Finance Corp. 6.375%, 11/27/2012 1,000,000 1,035,753 Electric, Gas, And Sanitary Services – 1.62% WPS Resources Corp. 7.000%, 11/01/2009 1,000,000 1,031,289 Food & Staples Retailing – 1.62% Wal-Mart Stores, Inc. 6.875%, 08/10/2009 1,000,000 1,034,138 The accompanying notes are an integral part of these financial statements. 13 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Principal Amount Value CORPORATE BONDS (Continued) Food Products – 1.55% Kraft Foods, Inc. 4.000%, 10/01/2008 $ 1,000,000 $ 988,551 Insurance – 1.63% Marsh & McLennan Cos, Inc. 7.125%, 06/15/2009 1,000,000 1,034,271 Non-depository Credit Institutions – 5.09% American General Financial Corp. 5.800%, 09/15/2013 500,000 494,514 American General Finance Co. 5.850%, 06/01/2013 1,000,000 998,667 CIT Group, Inc. 4.750%, 08/15/2008 750,000 739,270 General Electric Capital Corp. 5.200%, 02/01/2011 1,000,000 1,004,880 3,237,331 Publishing Industries – 1.57% Oracle Corp. 5.000%, 01/15/2011 1,000,000 998,524 Specialty Retail – 1.53% Home Depot, Inc. 4.625%, 08/15/2010 1,000,000 975,552 TOTAL CORPORATE BONDS (Cost $13,308,146) 13,347,116 U.S. GOVERNMENT AGENCY ISSUES – 3.93% Federal Home Loan Bank 5.000%, 07/12/2010 500,000 507,523 5.750%, 06/20/2017 1,000,000 1,001,546 Federal National Mortgage Association 5.500%, 04/25/2022 1,000,000 990,058 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,486,390) 2,499,127 The accompanying notes are an integral part of these financial statements. 14 PLUMB FUNDS Plumb Balanced Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Principal Amount Value U.S. TREASURY OBLIGATIONS – 1.41% United States Treasury Note 3.375%, 11/15/2008 $ 900,000 $ 894,235 TOTAL U.S. TREASURY OBLIGATIONS (Cost $884,872) 894,235 SHORT-TERM INVESTMENTS – 1.71% U.S. Treasury Obligations – 0.77% U.S. Treasury Bill 4.130%, 03/20/2008 500,000 490,714 Variable Rate Demand Note – 0.94% Aim Liquid Assets 5.260 % (b) 600,515 600,515 TOTAL SHORT-TERM INVESTMENTS (Cost $1,091,205) 1,091,229 Total Investments (Cost $64,012,700) – 99.62% 63,407,617 Other Assets in Excess of Liabilities – 0.38% 243,483 TOTAL NET ASSETS – 100.00% $ 63,651,100 Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of September 30, 2007. The accompanying notes are an integral part of these financial statements. 15 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2007 (Unaudited) Shares Value COMMON STOCKS – 98.43% Air Freight & Logistics – 2.23% United Parcel Service, Inc. 7,000 $ 525,700 Beverages – 1.95% The Coca-Cola Co. 8,000 459,760 Biotechnology – 1.49% Amgen, Inc.(a) 6,200 350,734 Building Products – 0.96% USG Corp.(a) 6,000 225,300 Capital Markets – 0.94% The Bear Stearns Companies, Inc. 1,800 221,058 Communications Equipment – 3.35% Cisco Systems, Inc.(a) 23,800 788,018 Computers & Peripherals – 1.52% Dell, Inc.(a) 13,000 358,800 Consumer Finance – 1.06% Discover Financial Services 12,000 249,600 Diversified Consumer Services – 6.22% Apollo Group, Inc.(a) 6,800 409,020 Career Education Corp.(a) 7,000 195,930 Corinthian Colleges, Inc.(a) 54,000 859,140 1,464,090 Diversified Financial Services – 9.84% Bank of America Corp. 13,000 653,510 Citigroup, Inc. 11,000 513,370 J.P. Morgan Chase & Co. 11,000 504,020 Moody’s Corp. 12,800 645,120 2,316,020 The accompanying notes are an integral part of these financial statements. 16 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Food & Staples Retailing – 4.43% CVS Corp. 17,500 $ 693,525 Wal-Mart Stores, Inc. 8,000 349,200 1,042,725 Food Products – 3.03% Kraft Foods, Inc. 13,500 465,885 Nestle SA – ADR 2,200 246,234 712,119 Health Care Equipment & Supplies – 5.71% Covidien Ltd.(a) 7,850 325,775 Medtronic, Inc. 12,000 676,920 Zimmer Holdings, Inc.(a) 4,200 340,158 1,342,853 Health Care Providers & Services – 3.78% Cardinal Health, Inc. 10,000 625,300 McKesson Corp. 4,500 264,555 889,855 Hotels Restaurants & Leisure – 1.11% Wyndham Worldwide Corp. 8,000 262,080 Industrial Conglomerates – 4.59% General Electric Co. 17,000 703,800 Tyco International Ltd. 8,500 376,890 1,080,690 Insurance – 7.51% American International Group, Inc. 11,500 777,975 Berkshire Hathaway, Inc.(a) 44 632,120 Marsh & McLennan Companies, Inc. 14,000 357,000 1,767,095 IT Services – 6.16% Electronic Data Systems Corp. 27,500 600,600 Fiserv, Inc.(a) 9,500 483,170 Western Union Co. 17,400 364,878 1,448,648 The accompanying notes are an integral part of these financial statements. 17 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Shares Value COMMON STOCKS (Continued) Media – 0.90% Interpublic Group of Companies, Inc.(a) 20,300 $ 210,714 Multiline Retail – 1.46% Kohl’s Corp.(a) 6,000 343,980 Oil, Gas & Consumable Fuels – 6.33% ChevronTexaco Corp. 8,000 748,640 Exxon Mobil Corp. 8,000 740,480 1,489,120 Pharmaceuticals – 7.37% Johnson & Johnson 9,600 630,720 Merck & Co., Inc. 7,500 387,675 Pfizer, Inc. 21,600 527,688 Wyeth 4,200 187,110 1,733,193 Road & Rail – 1.38% Burlington Northern Santa Fe Corp. 4,000 324,680 Semiconductor & Semiconductor Equipment – 1.25% Microchip Technology, Inc. 8,100 294,192 Software – 4.85% Microsoft Corp. 38,700 1,140,102 Specialty Retail – 3.28% Cabela’s, Inc.(a) 28,400 671,660 Cost Plus, Inc.(a) 24,900 100,098 771,758 Thrifts & Mortgage Finance – 5.73% Countrywide Financial Corp. 9,000 171,090 Fannie Mae 11,000 668,910 Radian Group, Inc. 12,000 279,360 Washington Mutual, Inc. 6,500 229,515 1,348,875 TOTAL COMMON STOCKS (Cost $23,431,565) 23,161,759 The accompanying notes are an integral part of these financial statements. 18 PLUMB FUNDS Plumb Equity Fund Schedule of Investments – September 30, 2007 (Unaudited) (Continued) Principal Amount Value SHORT-TERM INVESTMENTS – 1.88% Variable Rate Demand Notes – 1.88% Aim Liquid Assets 5.260 % (b) $ 441,812 $ 441,812 TOTAL SHORT-TERM INVESTMENTS (Cost $441,812) 441,812 Total Investments (Cost $23,873,377) – 100.31% 23,603,571 Liabilities in Excess of Other Assets – (0.31)% (73,839 ) TOTAL NET ASSETS – 100.00% $ 23,529,732 Percentages are stated as a percent of net assets. ADR – American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of September 30, 2007. The accompanying notes are an integral part of these financial statements. 19 PLUMB FUNDS Statements of Assets and Liabilities September 30, 2007 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Assets: Investments, at value* $ 63,407,617 $ 23,603,571 Dividends and interest receivable 304,180 20,928 Receivable from Advisor — 3,938 Prepaid assets 25,176 25,176 Total Assets 63,736,973 23,653,613 Liabilities: Payable for investments purchased — 81,627 Payable to Advisor 8,803 — Accrued distribution fee 19,141 7,265 Accrued expenses and other liabilities 57,929 34,989 Total Liabilities 85,873 123,881 Net Assets $ 63,651,100 $ 23,529,732 Net Assets Consist Of: Paid in capital $ 64,108,037 $ 23,834,832 Accumulated net investment income 322,008 34,960 Accumulated net realized loss (173,862 ) (70,254 ) Net unrealized depreciation on investments (605,083 ) (269,806 ) Net assets $ 63,651,100 $ 23,529,732 Shares of beneficial interest outstanding (unlimited shares of $0.01 par value authorized) 3,206,282 1,194,224 Net asset value, offering and redemption price per share $ 19.85 $ 19.70 * Cost of Investments $ 64,012,700 23,873,377 The accompanying notes are an integral part of these financial statements. 20 PLUMB FUNDS Statements of Operations For the Period From May 24, 2007 through September 30, 2007 (Unaudited) Plumb Plumb Balanced Equity Fund Fund Investment Income: Dividends $ 190,051 $ 91,938 Interest 348,521 25,689 538,572 117,627 Expenses: Investment Advisor’s fee 127,969 44,778 Distribution (Rule 12b-1) fees 49,219 17,222 Administration fee 45,392 26,194 Professional fees 25,413 13,158 Transfer agent fees and expenses 20,504 12,235 Fund accounting fees 10,574 10,574 Registration fees 10,203 9,558 Trustee fees and expenses 9,288 3,483 Insurance expense 6,450 2,451 Custody fees 5,113 6,101 Printing and mailing expense 4,257 1,548 Other expenses 5,431 4,528 Total expenses before waiver 319,813 151,830 Less: Fees waived (103,249 ) (69,163 ) Net expenses 216,564 82,667 Net Investment Income 322,008 34,960 Realized and Unrealized Loss: Net realized loss on investments (173,862 ) (70,254 ) Net Change in unrealized depreciation on investments (605,083 ) (269,806 ) Net realized and unrealized loss on investments (778,945 ) (340,060 ) Net Decrease in Net Assets Resulting from Operations $ (456,937 ) $ (305,100 ) The accompanying notes are an integral part of these financial statements. 21 PLUMB FUNDS Statements of Changes in Net Assets Plumb Plumb Balanced Equity Fund Fund For the Period For the Period May 24, 2007* May 24, 2007* through through September 30, September 30, 2007 2007 (Unaudited) (Unaudited) Operations: Net investment income $ 322,008 $ 34,960 Net realized loss on investments (173,862 ) (70,254 ) Net change in unrealized depreciation on investments (605,083 ) (269,806 ) Net decrease in net assets resulting from operations (456,937 ) (305,100 ) Fund Share Transactions: Proceeds from shares sold 65,595,286 23,892,764 Cost of shares redeemed (1,537,249 ) (107,932 ) Net increase in net assets from capital share transactions 64,058,037 23,784,832 Total increase in net assets 63,601,100 23,479,732 Net Assets: Beginning of period 50,000 50,000 End of period (including undistributed net investment income of $322,008 and $34,960, respectively) $ 63,651,100 $ 23,529,732 Change in Shares Outstanding: Shares sold 3,285,043 1,199,728 Shares redeemed (78,761 ) (5,504 ) Net increase 3,206,282 1,194,224 * Commencement of operations. The accompanying notes are an integral part of these financial statements. 22 PLUMB FUNDS Plumb Balanced Fund Financial Highlights For the Period May 24, 2007* through September 30, 2007 (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ 20.00 Operations: Net investment income(1) 0.10 Net realized and unrealized loss (0.25 ) Total from investment operations (0.15 ) Change in net asset value for the period (0.15 ) Net asset value, end of period $ 19.85 Total return (0.75 )%(2) Ratios/Supplemental Data Net assets, end of period (000) $ 63,651 Ratio of net expenses to average net assets: Before expense reimbursement and waivers 1.62 %(3) After expense reimbursement and waivers 1.10 %(3) Ratio of net investment income to average net assets: Before expense reimbursement and waivers 2.16 %(3) After expense reimbursement and waivers 1.64 %(3) Portfolio turnover rate 16 %(2) * Commencement of operations. (1) Net investment income per share is calculated using ending balances prior to consideration of adjustment for permanent book and tax differences. (2) Not annualized. (3) Annualized. The accompanying notes are an integral part of these financial statements. 23 PLUMB FUNDS Plumb Equity Fund Financial Highlights For the Period May 24, 2007* through September 30, 2007 (Unaudited) Per share operating performance (For a share outstanding throughout the period) Net asset value, beginning of period $ 20.00 Operations: Net investment income(1) 0.03 Net realized and unrealized loss (0.33 ) Total from investment operations (0.30 ) Change in net asset value for the period (0.30 ) Net asset value, end of period $ 19.70 Total return (1.50 )%(2) Ratios/Supplemental Data Net assets, end of period (000) $ 23,530 Ratio of net expenses to average net assets: Before expense reimbursement and waivers 2.20 %(3) After expense reimbursement and waivers 1.20 %(3) Ratio of net investment income to average net assets: Before expense reimbursement and waivers 1.51 %(3) After expense reimbursement and waivers 0.51 %(3) Portfolio turnover rate 12 %(2) * Commencement of operations. (1) Net investment income per share is calculated using ending balances prior to consideration of adjustment for permanent book and tax differences. (2) Not annualized. (3) Annualized. The accompanying notes are an integral part of these financial statements. 24 PLUMB FUNDS Notes to Financial Statements For the Period From May 24, 2007 through September 30, 2007 (Unaudited) 1. ORGANIZATION Wisconsin Capital Funds, Inc. (the “Company”) is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end, diversified management investment company. The Company was organized as a Maryland corporation on April 3, 2007. The Company is authorized to issue up to 200 million shares per series, which are units of beneficial interest with a $0.001 par value. The Company currently offers shares of two series, each with its own investment strategy and risk/reward profile: the Plumb Balanced Fund and the Plumb Equity Fund (individually a “Fund”, collectively the “Funds”). The investment objective of the Plumb Balanced Fund is high total return through capital appreciation while attempting to preserve principal, with current income as a secondary objective. The investment objective of the Plumb Equity Fund is long-term capital appreciation. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation: Portfolio securities which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.Debt securities for which market quotations are not readily available may be valued based on information supplied by independent pricing services, including services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the market value of the instrument.Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds’ Board of Directors. 25 PLUMB FUNDS Notes to Financial Statements For the Period From May 24, 2007 through September 30, 2007 (Unaudited) (Continued) Use of Estimates: In preparing the financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period.Actual results could differ from these estimates. Expenses: Expenses directly attributable to a Fund are charged to the Fund, while expenses attributable to more than one series of the Company are allocated among the respective series based on relative net assets or another appropriate basis. Federal Income Taxes: The Funds intend to meet the requirements of the Internal Revenue Code (the “Code”) applicable to regulated investment companies and to distribute substantially all net investment taxable income and net capital gains to shareholders in a manner which results in no tax cost to the Funds.Therefore, no federal income or excise tax provision is recorded. Distributions to Shareholders: Dividends from net investment income are declared and paid at least annually.Distributions of net realized capital gains, if any, will be declared and paid at least annually.Distributions to shareholders are recorded on the ex-dividend date.The Funds may periodically make reclassifications among certain of its capital accounts as a result of the recognition and characterization of certain income and capital gain distributions determined annually in accordance with federal tax regulations which may differ from GAAP. New Accounting Pronouncements: On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Funds’ tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.To the extent that a tax benefit of a position is not deemed to meet the more-likely-than-not threshold, the Funds would report an income tax 26 PLUMB FUNDS Notes to Financial Statements For the Period From May 24, 2007 through September 30, 2007 (Unaudited) (Continued) expense in the statement of operations. The adoption of FIN 48 is required for the last net asset value calculation in the first financial statement reporting period for fiscal years beginning after December 15, 2006. The Funds will apply FIN 48 to all open tax years on the date of adoption which is expected to be on November 30, 2007.At this time, management is evaluating the implications of FIN 48 and its impact on the financial statements has not yet been determined. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements”.SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007.Management is currently evaluating the implications of SFAS No. 157, and its impact on the financial statements has not yet been determined. 3. DISTRIBUTION PLAN The Company has adopted a plan pursuant to Rule 12b-1 under the 1940 Act (the “12b-1 Plan”), on behalf of the Funds, which authorizes it to pay Quasar Distributors, LLC (the “Distributor”) a distribution fee of 0.25% of the Funds’ average daily net assets for services to prospective Fund shareholders and distribution of Fund shares.During the period ended September 30, 2007, the Plumb Balanced Fund and the Plumb Equity Fund accrued expenses of $19,141 and $7,265, respectively, pursuant to the 12b-1 Plan. 4. INVESTMENT ADVISOR AND OTHER AFFILIATES The Funds have an Investment Advisory Agreement (the “Advisory Agreement”) with Wisconsin Capital Management, LLC (the “Advisor”). The Advisory Agreement provides for advisory fees computed daily and paid monthly at an annual rate of 0.65% of the Funds’ average daily net assets. Under the terms of the Advisory Agreement, the Advisor has, contractually agreed to limit the expenses until June 30, 2010, to the extent that the Funds total annual operating expenses exceed 1.10% and 1.20% for the Plumb Balanced Fund and the Plumb Equity Fund, respectively. Any such waiver or reimbursement is subject to later adjustment to allow the Advisor to recoup amounts waived or reimbursed to the extent actual fees and expenses for a period are less than the expense limitation caps, provided, however, that the Advisor shall only be entitled to recoup such amounts for a period of three years from the date such amount was waived or reimbursed. For the period ended September 30, 2007, the Advisor waived expenses for the Plumb Balanced Fund and the Plumb Equity Fund of $103,249 and $69,163, respectively. 27 PLUMB FUNDS Notes to Financial Statements For the Period From May 24, 2007 through September 30, 2007 (Unaudited) (Continued) The following table shows the remaining waived or reimbursed expenses subject to potential recovery expiring in: Plumb Balanced Fund Plumb Equity Fund 2010 $103,249 2010 $69,163 The Funds also have an Administrative and Accounting Services Agreement with the Advisor which provides for the administrative and accounting fees computed daily and paid monthly at an annual rate of 0.15% of the Funds’ average daily net assets. For the period ended September 30, 2007, purchases and sales of investment securities, other than short-term investments and short-term U.S. Government obligations were as follows: PlumbBalanced Fund Plumb Equity Fund Purchases: U.S. Government $ 1,997,100 $ — Other $68,351,708 $25,286,994 Sales: U.S. Government $ 1,109,177 $ — Other $ 5,965,129 $1,785,175 28 PLUMB FUNDS Additional Information (Unaudited) 1. INVESTMENT ADVISORY AGREEMENT DISCLOSURE At its meeting on May 21, 2007, the Board of Directors (the “Board”) of Wisconsin Capital Funds, Inc. (the “Company”), including the Directors who are not “interested persons” of the Company (the “Independent Directors”) as that term is defined in the Investment Company Act of 1940, as amended (the “Act”), met in person and unanimously voted to approve the investment advisory agreement (“Advisory Agreement”) between the Company and Wisconsin Capital Management, LLC (the “Advisor”).Under the Advisory Agreement, the Advisor provides investment advisory services for the Plumb Balanced Fund and the Plumb Equity Fund (each a “Fund” and collectively, the “Funds”). The Board’s approval was based on its consideration and evaluation of a variety of factors, including: (1) the nature, extent and quality of the services to be provided by the Advisor; (2) the advisory fees to be paid by the Funds to the Advisor; and (3) the estimated total annual operating expenses of the Funds.In addition, the Directors reviewed a memorandum from Company counsel summarizing their responsibilities under the Act in reviewing and approving the Advisory Agreement. At the time the Advisory Agreement was approved, the Company was just recently organized and Funds had not yet commenced operations.Therefore, the Funds had no performance history by which to evaluate the performance history of the Advisor with respect to the Funds. Nature, Extent and Quality of Services To Be Provided by Advisor Prior to the meeting, the Board received and reviewed information from the Advisor about the Advisor’s investment philosophy, portfolio managers and other personnel and the Advisor’s Form ADV filed with the SEC.In addition, the Board also received information describing the compliance functions performed by the Advisor. At the meeting the Board considered the experience of, and other relevant biographical information for, each of the proposed portfolio managers and management personnel of the Advisor. The Board concluded that the Advisor’s personnel had appropriate and sufficient knowledge to manage the Funds, that they were well qualified to provide advisory services to the Funds, and that the nature and extent of services to be provided by the Advisor were appropriate for the respective investment objectives and programs of the Funds. Advisory Fees To Be Paid by the Funds to the Advisor Prior to the meeting, the Board received and reviewed information about the proposed advisory fee and information comparing the proposed advisory fee to be paid by the Funds to the advisory fees paid by a peer group of funds. 29 PLUMB FUNDS Additional Information (Unaudited) (Continued) At the meeting, the Board reviewed and discussed this advisory fee information.The Board also considered the Advisor’s contractual agreement to waive fees or reimburse expenses for the Funds in order to cap their respective annual operating expenses.The Board noted that the proposed fee was well below the peer group average and concluded that the proposed advisory fee was fair to the Funds in light of the Advisor’s expertise and the services it will provide to the Funds. Estimated Total Annual Operating Expenses of the Funds Prior to the meeting, the Board received and reviewed information about the estimated annual operating expenses for each Fund, including fees which each Fund will pay to the Advisor for services to be provided under an administrative services and fund accounting agreement separately approved by the Board, as well as information comparing the estimated total annual operating expenses of the Funds to the operating expenses of a peer group of funds. At the meeting, the Board reviewed and discussed the estimated annual operating expenses.The Board also considered the Advisor’s contractual agreement to waive fees or reimburse expenses for the Funds in order to cap their respective total annual operating expenses.The Board noted that the estimated total annual operating expenses for each Fund (including the advisory fee) were below the peer group average.The Board ultimately concluded that the estimated annual operating expenses were reasonable and appropriate. Based on the factors discussed above, the Board, including all of the Independent Directors, approved the Advisory Agreement with the Advisor. 30 PLUMB FUNDS Additional Information (Unaudited) (Continued) 2. ADDITIONAL DISCLOSURE REGARDING FUND DIRECTORS AND OFFICERS Term of Position(s) Office Held with and Principal Other Wisconsin Length Occupation(s) Directorships Name, Capital of Time During Past Held by Address and Age Funds, Inc. Served (1) Five Years Director Independent Directors: Patrick J. Quinn Director Since President and Chairman National Birth date: 2007 of the Board of Ayres Presto September 13, 1949 Associates (professional Industries civil engineering firm) since May since April 2000. 2001. Jay Loewi Director Since President of QTI Professional None. Birth date: 2007 Staffing, Inc. since 1992; March 1, 1957 President QTI Human Resources, Inc. since 1997; President QualiTemps, Inc. since 1992; President QTI Consulting, Inc. since 1997. Jeffrey B. Sauer Director Since Assistant to the None. Birth date: 2007 Commissioner of Western March 10, 1943 Collegiate Hockey Association since 2002. Interested Directors and Officers: Thomas G. Plumb(2) Director, Since President of Wisconsin None. Birth date: President 2007 Capital Management, LLC July 29, 1952 and Chief since January, 2004; President Executive of Thompson Plumb Trust Officer Company; Vice President of Thompson Plumb and Associates (investment advisor) until March, 2005. Timothy R. O’Brien Chief Since Principal, Vice President and None. Birth date: Financial 2007 Portfolio Manager for June 8, 1959 Officer and Wisconsin Capital Treasurer Management, LLC since 2004; prior thereto, Portfolio Manager and Research Analyst for Wisconsin Capital Management, LLC. 31 PLUMB FUNDS Additional Information (Unaudited) (Continued) Term of Position(s) Office Held with and Principal Other Wisconsin Length Occupation(s) Directorships Name, Capital of Time During Past Held by Address and Age Funds, Inc. Served (1) Five Years Director Connie M. Redman Chief Since Vice President, Chief None. Birth date: Compliance 2007 Compliance Officer, Human February 27, 1966 Officer Resources Manager and Corporate Secretary of Wisconsin Capital Management, LLC since October, 2005; Vice President, Human Resources Manager and Corporate Secretary of Wisconsin Capital Management, LLC from January, 2004 through October, 2005; prior thereto Human Resources Manager and Corporate Secretary of Wisconsin Capital Management, LLC. David B. Duchow Vice Since Principal, Vice President and None. Birth date: President 2007 Portfolio Manager for January 31, 1968 Wisconsin Capital Management, LLC since 2004; prior thereto, Portfolio Manager and Research Analyst for Wisconsin Capital Management, LLC. Clint A. Oppermann Secretary Since Principal, Vice President and None. Birth date: 2007 Director of Research for August 9, 1970 Wisconsin Capital Management, LLC since 2004; prior thereto, Research Analyst for Wisconsin Capital Management, LLC. (1) Officers of the Funds serve one-year terms, subject to annual reappointment by the Board of Directors. Directors of the Funds serve a term of indefinite length until their resignation or removal, and stand for re-election by shareholders as and when required under the 1940 Act. (2) Thomas G. Plumb is an “interested person” of the Funds by virtue of his positions with the Funds and the Advisor. 32 (This Page Intentionally Left Blank.) WISCONSIN CAPITAL FUNDS, INC. c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-987-7888 INVESTMENT ADVISOR Wisconsin Capital Management, LLC 1200 John Q. Hammons Drive Madison, WI53717 Telephone:(608) 824-8800 DISTRIBUTOR Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 CUSTODIAN U.S. Bank National Association 1555 N. Rivercenter Drive MK-WI-5302 Milwaukee, WI53212 TRANSFER AGENT AND DIVIDEND DISBURSING AGENT US Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 INDEPENDENT ACCOUNTANTS Cohen Fund Audit Services, Ltd. 800 Westpoint Parkway Suite 1100 Westlake, OH44145 LEGAL COUNSEL Quarles & Brady LLP 411 East Wisconsin Avenue Milwaukee, WI53202 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. The Funds’ Proxy Voting Policies and Procedures are available without charge upon request by calling 1-866-987-7888. Information regarding how the Funds voted proxies relating to portfolio securities during the period ended June 30, 2007 is available by calling 1-866-987-7888 and on the SEC’s website at www.sec.gov. The Funds’ complete schedule of portfolio holdings for the first and third quarters is filed with the SEC on Form N-Q. The Funds’ Form N-Q is available without charge, upon request, by calling 1-866-987-7888 and on the SEC’s website at www.sec.gov. Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of directors/trustees Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Not Applicable. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Wisconsin Capital Funds, Inc. By (Signature and Title) /s/ Thomas G. Plumb Thomas G. Plumb, President Date 12/3/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Thomas G. Plumb Thomas G. Plumb, President Date 12/3/07 By (Signature and Title) /s/ Timothy R. O’Brien Timothy R. O’Brien, Treasurer Date 12/3/07
